Citation Nr: 0625623	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  05-30 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of a 
concussion (head).

2.  Entitlement to service connection for residuals of dental 
trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1943 to 
November 1945.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of January 2004 and February 2004 rating 
actions. 

In a January 2004 rating decision, the RO denied service 
connection for claimed concussion (head); the veteran filed a 
notice of disagreement (NOD) in February 2004.  By a February 
2004 rating action, the RO denied service connection for 
claimed dental trauma; the veteran filed a NOD in August 
2004.  In July 2005, the RO issued a statement of the case 
(SOC) addressing both issues on appeal.  The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in September 2005.

In July 2006, a Deputy Vice-Chairman of the Board granted the 
motion of the veteran's representative to advance this appeal 
on the Board's docket, pursuant to the provisions of 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2005).

For the reasons expressed below, the matters on appeal are 
being remanded to the RO, via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.  


REMAND

Initially, the Board points out that in an August 2004 
letter, the veteran's representative appears to request a 
hearing before RO personnel-specifically, a Decision Review 
Officer (DRO).  Unfortunately, it does not appear that such 
hearing was ever scheduled, or that the request for such a 
hearing was withdrawn.  Pursuant to 38 C.F.R. § 3.103(c) 
(2005), a hearing on appeal will be granted to a veteran who 
requests a hearing and is willing to appear in person.  As 
such, and, in accordance with the representative's request 
(made on the veteran's behalf), the veteran should be 
provided an opportunity to present testimony before RO 
personnel, if he still desires to do so.  If the veteran no 
longer desires such a hearing, a signed writing, to that 
effect, should be placed in the claims file.

In addition, the Board notes that, on his September 2005 VA 
Form 9, the veteran checked a box indicating that he desired 
a hearing before a Member of the Board in Washington, D.C. 
(Central Office hearing).  However, in an April 2006 
statement from the veteran's representative, he asserted that 
the veteran desired a hearing before a Member of the Board 
(Veterans Law Judge) at the RO (Travel Board hearing).  

In May 2006, the RO sent the veteran a letter notifying him 
that a Central Office hearing had been scheduled for July 6, 
2006; however, the record indicates that the veteran failed 
to appear for this hearing.

Thus, the most recent April 2006 statement from the veteran's 
representative includes a request for a Travel Board hearing, 
and there is no indication that this request has been 
withdrawn.  While, as indicated above, the veteran failed to 
report to a Central Office hearing, in view of the 
representative's request for a Travel Board, rather than 
Central Office , that hearing was, apparently, erroneously 
scheduled.

On these facts, the Board finds that there remains an 
outstanding request for a Travel Board hearing request.  
Pursuant to 38 C.F.R. § 20.700 (2005), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person. See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Since the RO schedules Travel Board hearings, a 
remand of these matters to the RO is warranted.
 
Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should clarify with the 
veteran whether he still desires a DRO 
hearing.  If the veteran responds in the 
affirmative, then the RO should take the 
necessary steps to schedule the veteran 
for such a hearing, in accordance with 
his representative's August 2004 request.  
If the veteran no longer desires a DRO 
hearing, a signed writing to that effect 
(preferably, from the veteran) should be 
placed in the claims file.  

2.  If a hearing is held, the RO should 
readjudicate the claims on appeal in 
light of all pertinent evidence, to 
include the veteran's testimony.

3.  Thereafter, if any claim remains on 
appeal, the RO should schedule the 
veteran for a travel board hearing in 
accordance with his representative's 
April 2006 request.  The RO should notify 
the veteran and his representative of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2005).  If the veteran no longer desires 
a Board hearing, a signed writing to that 
effect (preferably, from the veteran) 
should be placed in the claims file.  
After the hearing, the claims file should 
be returned to the Board in accordance 
with current appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).

